Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
(i) The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

a) Figures 8A and 8B are not clearly shown with specific reference to the logo 120 of other Figures such as logo 120 in Fig.2B,3A,3B,3C, 4A,4B,4C,6, 7A and 7B and 9A. 

b) In other words, it is not clear where the elements 810,130, 840,830,832,831,820,851 and 852 in Fig.8A, and 8B are located with respect to the logo member 120 in Fig.2B,3A,3B,3C, 4A,4B,4C,6, 7A and 7B and 9A?.

c) Fig.4A to Fig.4C show the side view of the logo member, however the elements in Fig.8A-8B are not shown in such a side view, in order to clearly show the elements in Fig.8A-8B with respect to the logo member 120 in for example Fig.4A-4C.
d) For example, it is not clear where 810 is exactly located with reference to Drawings 4A and 4B and the other drawings. The same applies to elements 130, 840,830,832,831,820,851 and 852 in Fig.8A and 8B with reference to the other Drawings.
e) For example, if a top view of Fig.8A and 8B (like that of Fig.4A, 4B) is provided in the Drawings, then there will be a better understanding of the location of elements 810,130, 840,830,832,831,820,851 and 852 with respect to the logo member 120 shown in the other Drawings. Appropriate correction is needed.
f) It is not clear as to where the logo member 120 is located in Fig.8A and 8B. Fig.8A and 8B should be clearly shown with respect to the logo 120 and/or also the display.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of claim 7: the logo member comprises a light emitting device formed at a lower side of the display and emitting light toward a lower side direction of the display, wherein the lower surface of the logo member comprises a wedge structure comprising a total reflection surface and an emitting surface, and wherein light emitted toward the lower side direction is totally reflected by the total reflection surface, and the totally reflected light is emitted through the emitting surface and for claim 9: wherein the logo member is formed at a lower side of the display, wherein the logo member comprises: a light emitting device emitting light toward a back direction of the display; and a shielding layer formed between the sensor and the light emitting device, and blocking the emitted light incident to the sensor, wherein a back surface of the logo member comprises an area protruded from one area of an edge that is in contact with a lower surface of the logo member to the lower side, wherein a lower surface of the logo member may include a hole contacting the one area of the edge that is in contact with the back surface of the logo member, and wherein the emitted light passes through the hole to be reflected by the protruded area. The above language is unclear as it is not clear as to where is the logo member itself located for which the wedge member is its lower surface in claim 7 and in claim 9, where is the logo member is formed at a lower side of the display? The drawings do not show this aspect of the logo portions (that is, its lower surface in claim 7 and lower side of the display in claim 9). Also the limitation of “wherein a back surface of the logo member comprises an area protruded from one area of an edge that is in contact with a lower surface of the logo member to the lower side, wherein a lower surface of the logo member may include a hole contacting the one area of the edge that is in contact with the back surface of the logo member, and wherein the emitted light passes through the hole to be reflected by the protruded area” in claim 9 is unclear language. The limitation of “wherein the logo member is formed at a lower side of the display” is unclear language and is also not shown by any of the Drawings. Appropriate correction is needed to provide clarity for the limitations of claims 7 and 9 with respect to the logo member.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (KR 20160022163, English Translation)
Regarding claim 1, Son teaches a display device (Fig.9 and 10), comprising: a display (display unit 140); a logo member 280 (logo display unit ) formed at one side of the display, and comprising a logo area (logo portion 284) at one side of the logo member, and a sensor (150 and 160)  disposed inside of the logo member, wherein the sensor is configured to sense incident light through one surface of the logo member (infrared sensor 160, also see other sensors 154).

Regarding claim 10, Son teaches an electronic device, comprising: a main body 140; a logo member 280 (logo display unit ) formed at one side of the main body, and comprising a logo area (logo portion 284) at one surface of the logo member; and a sensor disposed inside of the logo member, wherein the sensor (150/160)  is configured to sense incident light through one surface of the logo member (infrared sensor 160, also see other sensors 154). 

Regarding claims 2 and 11, Son teaches a display device (Fig.9 and 10), wherein the logo area is of a material that transmits the incident light, wherein a background area other than the logo area of the one surface is of a material that blocks the incident light, and wherein the sensor is disposed at a position corresponding to the logo area inside of the logo member (see logo in Fig.8 and logo portion 284  in Fig.9 and from  Fig.8 and 9 wherein the logo only when the logo is visible and the surrounding area around the logo is not visible).

Regarding claims 3 and 12, Son teaches a display device (Fig.9 and 10), wherein the logo area comprise at least one of a text area or a symbol area, and wherein the position of the sensor is identified based on a shape of at least one text comprised in the text area and a shape of at least one symbol comprised in the symbol area (wherein the sensor 150/160 affects/influences each of the logo symbols on 284).

Regarding claims 4 and 13, Son teaches a display device (Fig.9 and 10), wherein the sensor comprises at least one of an infrared (IR) sensor (infrared sensor 160, - - a color sensor or an illuminance sensor - -), and wherein a position of the sensor is identified based on a size of the sensor.

Regarding claims 5 and 14, Son teaches a display device (Fig.9 and 10)  wherein the logo area is of a material that blocks the incident light, wherein a background area other than the logo area of the one surface is of a material that transmits the incident light, and wherein the sensor is disposed at an area spaced apart from the one surface of the logo member inside of the logo member (see in Son: When a conductive material such as a chromium material for the logo surface plating of the logo display unit 280 blocks the front surface of the RF sensor 150, it may act as an element that interferes with the emission of a radio frequency (RF) signal. To avoid this, it is desirable to use a non-conductive plating material rather than conventional chromium plating to coat the surface of the logo so as not to interfere with the emission of radio frequency (RF) signals).

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gi (US 20140218412 A1, KR 20140101060 A, cited by Applicant) in view of Son (KR 20160022163, English Translation)
Regarding claim 1, Gi teaches a display device (Fig.1), comprising: a display (image display area 10); a logo member 30 (manufacturer’s logo 30) formed at one side of the display, and comprising a logo area at one side of the logo member.
Gi does not teach a sensor disposed inside of the logo member, wherein the sensor is configured to sense incident light through one surface of the logo member.
Son teaches a display device with a sensor (150 and 160) disposed inside of the logo member, wherein the sensor is configured to sense incident light through one surface of the logo member (infrared sensor 160).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a sensor, as disclosed in Son, in the device of Gi in order that the RF sensor senses a human body or turns on the display device when a human body is positioned within a predetermined distance range (claim 14 of Son).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Gardiner (US 20140133030) 
Regarding claims 6 and 15, Son teaches the invention set forth in claims 1 and 10 above, but is silent regarding the one surface of the logo member comprises particles with haze characteristics, and wherein the incident light is diffused toward an inner part of the logo member by particles comprised in the one surface.
 Gardiner discloses light diffusing particles used in the adhesive for logos ([0069], [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use light diffusing particles on surface of logos in order to enhance the appearance of the logos.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Park (KR 20150115155 A, English translation)
Regarding claim 7, Son teaches the invention set forth in claim 1, but is silent regarding the logo member comprises a light emitting device formed at a lower side of the display and emitting light toward a lower side direction of the display, wherein the lower surface of the logo member comprises a wedge structure comprising a total reflection surface and an emitting surface, and wherein light emitted toward the lower side direction is totally reflected by the total reflection surface, and the totally reflected light is emitted through the emitting surface. 
Park  teaches a logo display (Fig.4, 5 and 6) that is achieved by reflection, wherein the logo member comprises a light emitting device emitting light toward a lower side (Fig.6), wherein the lower surface of the logo member comprises a wedge structure 20 (Fig.5) comprising a total reflection surface 22 and an emitting surface 23, and wherein light emitted toward the lower side direction is totally reflected by the total reflection surface, and the totally reflected light is emitted through the emitting surface.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a wedge-shaped reflector, as disclosed in Park, in the lower side of the display and illuminating toward a lower side direction of the display of Son, in order to achieve a 3-dimensional effect.
Regarding claim 8, Son in view of Park teaches the display device, therein a button for controlling the display device is provided at an area other than the wedge structure of the lower surface (see Fig.4 of Park wherein the button can be located at any convenient location).
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Zeng (CN 206514142 U, English Translation)
Regarding claim 9, Son teaches the invention set forth in claim 1 above but is silent regarding the display device, wherein the logo member is formed at a lower side of the display, wherein the logo member comprises: a light emitting device emitting light toward a back direction of the display; and a shielding layer formed between the sensor and the light emitting device, and blocking the emitted light incident to the sensor, wherein a back surface of the logo member comprises an area protruded from one area of an edge that is in contact with a lower surface of the logo member to the lower side, wherein a lower surface of the logo member may include a hole contacting the one area of the edge that is in contact with the back surface of the logo member, and wherein the emitted light passes through the hole to be reflected by the protruded area (see 112 rejection above).
Reflection of light by reflector that is formed at a gap from the light emitter (such as an LED) is a well-known technique in the art for purposes of illuminating downward portions as disclosed in Zeng, wherein Zeng teaches a light emitting device with a hole wherein the emitted light passes through the hole and illuminates in the downward direction (see light emitter on board 123, reflector wall 122 within a gap from the light emitter and wherein light is reflected downwards in Zeng).
Therefore, from the teachings of Zeng, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a reflector forming a gap from the light emitting in order to illuminate the logo of Son in the downwards direction.
Further although Son in view of Zeng does not teach a shielding layer formed between the sensor and the light emitting device, and blocking the emitted light incident to the sensor, however, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to dispose the sensor in a desired location and to form the base member on which the light emitting component rests to be any material that shields light as the light is already reflected through the reflector of Zeng and therefore it is not required for another element such as the base to be light transmitting.
Other art
  US 20070176187 A1
 
 Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Fatima N Farokhrooz/
Examiner, Art Unit 2875